Citation Nr: 1606203	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  15-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disability manifested by frequent urination.

4.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to December 1982, with 3 years, 8 months, and 6 days of prior active military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted the Veteran service connection for PTSD, assigning an initial 10 percent rating; reopened the previously denied claim for a skin disorder and denied it on its merits; and otherwise denied the benefits sought on appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, despite the fact that the Veteran has stated that he is seeking service connection for scoliosis specifically, the Board notes that the record contains indications of a possible assessment of multiple back disorders during the claim period.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any back disorder, to include scoliosis.  See Clemons, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disorder, a back disorder, and a disability manifested by frequent urination are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1983 rating decision, the RO denied entitlement to service connection for a skin disorder; the Veteran did not perfect an appeal.

2.  Additional evidence received since the RO's April 1983 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.

3.  The Veteran's service-connected PTSD has been productive of symptoms such as depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships that causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation).  

4.  The Veteran's service-connected hemorrhoids have been manifested by subjective complaints of occasional rectal bleeding, and objective findings of anal skin tags with no evidence of anemia, fissures, or redundant tissue.



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's April 1983 decision, and the claim of service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for an initial disability rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in January 2013.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as records of post-service treatment from VA treatment providers.  The evidence of record also contains reports of examination requested by VA and performed in February 2013 and August 2013.  The Board finds that the VA examination reports are thorough and contain sufficient information to adjudicate the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, with regard to the Veteran's petition to reopen a previously denied service connection claim for a skin disorder, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening this service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to the appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The RO originally denied service connection for, in pertinent part, a skin disorder in an April 1983 rating decision on the basis that there was no current diagnosis of any skin disorder.  The Veteran did not file an appeal; thus, the rating decision is final.  38 U.S.C.A. § 7105.  At the time of issuance of the April 1983 rating decision, there was no evidence to support the Veteran's contention that he experienced a diagnosable skin disorder.  

Evidence added to the record since the April 1983 denial consists, in relevant part, of records from the Veteran's ongoing treatment with VA providers.  In particular, the record contains report of a September 2013 dermatology consult, at which time the Veteran was diagnosed with multiple seborrheic keratoses and actinic keratoses.  The Board finds that this treatment record is new and material as it addresses a missing element of service connection, specifically the presence of a diagnosed skin disorder.  Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108.

Claims for Increase

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a staged rating is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Relevant evidence of record consists of VA examinations conducted in February 2013 and August 2013, as well as records of treatment the Veteran has obtained since his separation from active duty and the Veteran's statements concerning his symptoms.  Report of the February 2013 VA examination reflects that the examiner noted that the Veteran had been diagnosed with hemorrhoids and had undergone multiple banding procedures, most recently in 2010.  He stated that he had previously experienced intermittent rectal bleeding but had not experienced any rectal bleeding or other problems since that procedure.  Physical examination revealed skin tags, but no hemorrhoids were found to be present, and no other symptoms such as fissures, fistulas, or fecal soiling were noted.  

Report of the August 2013 VA examination reflects that the examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 70.  At that time, the Veteran reported that he was divorced and had no contact with his two oldest children but maintained a good relationship with his youngest child.  He stated that he was not involved in a relationship but enjoyed going to the gym and day trading.  He reported that he was self-employed.  Regarding PTSD symptoms, the Veteran complained of depression and sleeping problems, as well as anxiety.  He stated that he had no friends and often reflected on his experiences in Vietnam, including "weird dreams" a few times a month, although he tried to suppress such thoughts.  He also reported that he avoided watching war movies.  Mental status examination found the Veteran to experience no suicidal or homicidal ideation and no hallucinations, and to display normal thought processes.  The examiner found the Veteran to experience symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships and concluded that his symptom presentation led to occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Post-service treatment records are silent as to any complaints of hemorrhoids, although the Veteran was seen in December 2012 for mental health treatment.  At that time, he reported that he experienced occasional nightmares but had no "major issues" related to his PTSD.  He stated at that time that he experienced some sadness and "feeling bad about himself" and did not engage in social activities or clubs, but that he enjoyed going to the gym and continued to work full-time.  In addition, in a statement to VA dated in July 2014, the Veteran reported that his "life is not good" due to PTSD symptoms.  He has also reported in multiple statements to VA that he has experienced occasional rectal bleeding and pain due to hemorrhoids.  

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
      
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.

Here, following its review of the medical evidence of record, the Board finds that the Veteran's PTSD warrants a 30 percent rating, but no higher.  In so concluding, the Board finds persuasive the August 2013 VA examiner's report, in which she found the Veteran to have symptoms of depression, sleeping problems, and anxiety.  She also noted that the Veteran reported having no friends, occasionally experiencing strange dreams, and avoiding watching war movies, although he continued to work full-time and maintained a good relationship with his youngest daughter.  Mental status examination found the Veteran to experience no suicidal or homicidal ideation, no hallucinations, and normal thought processes.  The examiner found the Veteran to experience symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships and specifically concluded that the Veteran's symptoms caused no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board notes that these documented symptoms most closely align with the criteria for a 30 percent disability rating, but no higher.  

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation).  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.

In its analysis, the Board has considered the GAF score assigned to the Veteran at the VA examination provided to him in August 2013.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF score of 70, assigned by his August 2013 VA examiner, coincides with his stated symptoms and no more than the rating of 30 percent now assigned.  The DSM identifies scores in the range of 71-80 as "no more than slight impairment in social, occupation, or school functioning."  In this case, the August 2013 VA examiner found the Veteran to display occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This level of symptomatology is most adequately compensated by no more than the 30 percent rating now assigned.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by a 30 percent rating.

The Board has taken into consideration the frequency, severity, and duration of the Veteran's symptoms of PTSD, as well as his statements regarding his assessment of the severity of his symptoms.  However, the symptoms present here, and their resulting effects, do not rise to the level of the next higher rating.  That is, the evidence does not demonstrate that the Veteran's PTSD manifests with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Rather, in this case, the Board finds that, for the entirety of the appeal period the Veteran's symptoms have been most akin to the criteria for the 30 percent rating.  

Regarding the Veteran's hemorrhoids, under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this Diagnostic Code.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

Following a review of the examination reports and noted findings, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted.  In this regard, the Board notes that the February 2013 VA examination report reflects the Veteran's complaints of having experienced hemorrhoids with occasional rectal bleeding prior to the 2010 banding procedure.  Physical examination revealed no persistent bleeding, thrombosis, redundant issue, or fissures; the Veteran at that time stated that he had not experienced bleeding or other symptoms since the banding.  The VA examiner found the Veteran to have anal skin tags, but no hemorrhoids anemia, fissure, or fistula were noted.  Here, the medical evidence does not more nearly approximate a 10 percent rating for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The Board has also considered, but does not find, that the Veteran's hemorrhoids have been manifested by persistent bleeding with secondary anemia or with fissures to warrant a 20 percent rating.  To that end, the Board notes that the Veteran has reported only occasional bleeding and has never been found to experience thrombosis, anemia, or fissures.  Absent any findings to reflect that the Veteran's service-connected hemorrhoids are more than mild or moderate, a compensable rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has considered the Veteran's contentions with regard to his claims for higher ratings.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of these current disabilities as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, the Board finds that higher ratings are not warranted under the pertinent criteria for any disability on appeal. 

The above determination is based on consideration of the applicable provisions of VA' s rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disorders-without consideration of other disabilities-have rendered impractical the application of the regular schedular standards.  The Veteran himself has stated that he continues to maintain full-time employment.  No hospitalization for any service-connected disorder has been reported at any time during the appeal period.  Furthermore, all of the Veteran's symptoms have been considered and are specifically contemplated by the criteria discussed above.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For the foregoing reasons, the Board finds that an initial disability rating of 30 percent for PTSD is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  The Board further finds that a compensable disability rating for hemorrhoids is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336.  This is so for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for higher ratings than that now assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened.  

Entitlement to an initial disability rating of 30 percent for PTSD is granted.

Entitlement to a compensable disability rating for hemorrhoids is denied.


REMAND

The Veteran contends that he experiences an skin disorder, back disorder, and disability manifested by frequent urination that began in or are directly related to his time in service.  Specifically, he states that he was treated on multiple occasions during service for skin and back problems that have continued to the present.  Similarly, he states that he first developed urinary frequency during service and has continued to have the same symptoms to the present.  He also contends that his current skin problems are related to his exposure to herbicides while stationed in the Republic of Vietnam.  

Service treatment records reflect that the Veteran was seen on multiple occasions for skin complaints that were variously diagnosed as boils, a fungal infection of the feet and waist, dermatitis, tinea pedis, tinea cruris, and seborrheic dermatitis.  He was further treated in November 1970 for complaints of back pain, which was diagnosed as spondylolysis and as "low back syndrome."  However, at an October 1981 treatment visit for low back pain, he was diagnosed only with "mechanical low back pain," and the treatment provider specifically found no scoliosis.  He as further seen in December 1974 for complaints of nocturnal enuresis, which had occurred on two occasions since service.  The treatment provider diagnosed "probable recurrent enuresis secondary to emotional trauma."  Post-service treatment records reflect that the Veteran was seen in January 2013 for complaints of a rash that "comes and goes," but that was not present at the time of the appointment.  Thus, no diagnosis was assigned at that time.  However, he was later seen in September 2013 for a dermatology consult, at which time he was diagnosed with seborrheic keratoses and actinic keratoses.  Also at the January 2013 appointment, the Veteran complained of urinary frequency, which the treatment provider found not to be due to benign prostatic hypertrophy.  However, that provider noted that it was possible that it could be related to fluid consumption due to the Veteran's dry mouth, "and the dry mouth could be a failure of salivary glands."  No clear diagnosis or etiology was assigned, however.  The Veteran has repeatedly stated that he began experiencing skin problems and frequent urination during service and that those symptoms have continued to the present.  He has also stated that he fell on his back multiple times in service and that he believes his current back problems may stem from those incidents or otherwise from service. 

The Veteran was given VA examination concerning his skin and back claims in August 2013.  At that time, the examiner found, first, that there was no skin disorder present on examination; thus, no diagnosis was assigned.  However, as noted above, the Veteran was diagnosed with seborrheic keratoses and actinic keratoses; these were not discussed at the examination.  Further, at the orthopedic examination, the examiner diagnosed degenerative joint disease, scoliosis, and facet disease; x-ray also showed spondylolysis.  However, in rendering a negative etiological opinion, the examiner discussed only whether the Veteran's scoliosis is related to service and did not render an opinion as to the other disorders diagnosed at the examination.  This is particularly relevant given that the Veteran was diagnosed with spondylolysis at one point during service as well as at the examination. 

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms in service or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of an orthopedic disability such as spondylolysis or scoliosis, or a disability that requires medical testing to diagnose.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner did not discuss the diagnosis of seborrheic keratoses and actinic keratoses in finding the Veteran to experience no current skin disorder.  In addition, the orthopedic examiner failed to discuss the diagnosed back disorders other than scoliosis that the Veteran experiences in issuing his negative opinion.  Further, despite the January 2013 treatment provider's statement that the Veteran's urinary frequency may be due to a salivary gland disorder, and despite the Veteran's in-service complaints of urinary frequency and his contentions that he has experienced similar symptoms from service to the present, no examination was conducted concerning this claim.   

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain further VA examination and opinion regarding the etiology of the Veteran's claimed skin disorder, back disorder, and disability manifested by frequent urination.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for skin disorder, back disorder, and disability manifested by frequent urination.  38 U.S.C.A. § 5103A (West 2014).  

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for VA examination.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

The VA examiner must review the claims file, examine the Veteran, and assign a diagnosis for each skin disorder, back disorder, and disability manifested by frequent urination he currently experiences.  If no skin disorder or disorder manifested by frequent urination is found to be present, the examiner must reconcile those findings with the September 2013 assessment of seborrheic keratoses and actinic keratoses, and the January 2013 statement by the Veteran's treatment provider that his urinary complaints may be related to a salivary gland disorder.

The VA examiner must review the claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently diagnosed skin disorder, back disorder, or disability manifested by frequent urination began in or is otherwise etiologically linked to service.  The examiner must also opine as to whether it is at least as likely as not that any diagnosed skin disorder is etiologically linked to the Veteran's exposure to herbicides while on active duty.  

In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service diagnoses of multiple skin and back disorders, as well as his in-service complaints of urinary frequency.  The examiner must also discuss the Veteran's contentions concerning continuity of symptomatology from that time to the present in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After undertaking any other appropriate development, the AOJ must re-adjudicate the issues remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


